In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00022-CR



            TOMMY THOMPSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30837




       Before Morriss, C.J., Carter and Moseley, JJ.
                                               ORDER
       Philip C. Fletcher, counsel for appellant, Tommy Thompson, filed a motion to extend

time to file the appellant’s brief. The brief was due October 14, 2013.

       In his motion, counsel does not provide this Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide the Court with specific information to

justify the requested extension, including the cause numbers of other briefs filed, the dates they

were filed, the dates of trials, how long those trials are expected to last, etc. TEX. R. APP. P.

10.5(b)(2). Broad, general statements do not provide the required facts and are not adequate to

meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days, making

appellant’s brief now due November 13, 2013. Further requests for extensions will not be

looked on with favor.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: October 22, 2013




                                                 2